 
EXHIBIT 10.4
 
FORM OF TERM NOTE
 
$_______________________
Atlanta, Georgia
 
October 21, 2010



FOR VALUE RECEIVED, the undersigned, EASYLINK SERVICES INTERNATIONAL
CORPORATION, a Delaware corporation (the “Borrower”), hereby promises to pay to
[NAME OF LENDER] (the “Bank”) or its registered assigns, at the office of the
Bank at ____________________________, (i) on the Maturity Date (as defined in
the Revolving Credit and Term Loan Agreement dated as of October 21, 2010, as
the same may be amended, restated, supplemented or otherwise modified from time
to time (the “Credit Agreement”), by and among the Borrower, the several banks
and other financial institutions and lenders from time to time party thereto
(the “Lenders”) and SunTrust Bank, as administrative agent for the Lenders), the
aggregate unpaid principal amount of the Term Loan made by the Bank to the
Borrower pursuant to the Credit Agreement, and (ii) on each date specified in
the Credit Agreement prior to the Maturity Date, the principal amount of the
Term Loan made to the Borrower by the Bank pursuant to the Credit Agreement and
payable to the Bank on such date as specified therein, in each case in lawful
money of the United States of America in immediately available funds, and to pay
interest from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.  In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all reasonable and documented
out-of-pocket costs of collection, including the reasonable and documented
out-of-pocket attorneys’ fees actually incurred by the Bank.
 
Upon the occurrence and during the continuance of an Event of Default, the
Borrower promises to pay interest, on demand, at the rate or rates provided in
the Credit Agreement.
 
All Borrowings evidenced by this Term Note and all payments and prepayments of
the principal hereof and the date thereof shall be endorsed by the holder hereof
on the schedule attached hereto and made a part hereof or on a continuation
thereof which shall be attached hereto and made a part hereof, or otherwise
recorded by such holder in its internal records; provided, that the failure of
the holder hereof to make such a notation or any error in such notation shall
not affect the obligations of the Borrower to make the payments of principal and
interest in accordance with the terms of this Term Note and the Credit
Agreement.
 
This Term Note is issued in connection with, and is entitled to the benefits of,
the Credit Agreement which, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.
 
(Signature on following page)
 
 
1

--------------------------------------------------------------------------------

 
 
THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 

 
EASYLINK SERVICES
INTERNATIONAL CORPORATION, a
Delaware corporation
       
By:
   
Name: 
   
Title:
       
[CORPORATE SEAL]


 
2

--------------------------------------------------------------------------------

 
 
LOANS AND PAYMENTS
 
Date
Amount and
Type of Loan
Payments of
Principal
Unpaid
Principal
Balance of
Note
Name of Person 
Making
Notation
                                                                               
                                                                               

 
3

--------------------------------------------------------------------------------

